Graves J.
The defendant in error prosecuted an action of debt in the court below, against the plaintiff in error, and declared *533upon a judgment alleged to have been recovered by Herman against Capling in the court of “Queen’s Bench, for Hpper Canada, at Toronto, in Upper Canada.” The case was tried before the court below, without a jury, and the questions to be determined arise upon exceptions to the finding of the court. It appears from the record that on the trial the plaintiff below, in order to maintain his case, offered in evidence what he claimed to be the exemplification of the record of a judgment corresponding with that set forth in the declaration, and that it was received in evidence, subject to the objection by the counsel for Capling as to its being sufficient proof of the judgment in suit. It also appears that at the time the exemplification was offered in evidence it was expressly admitted on the part of Cap-ling that the Court of Queen’s Bench, for Upper Canada, at Toronto, mentioned in the exemplification was in existence from a time prior to the commencement of the proceedings specified in the exemplification, and had so continued to the time of the trial, and possessed common law powers and jurisdiction of the kind of causes mentioned in that case.
It was also, at the same time, expressly admitted, on the part of Capling, that the signature to the exemplification was the genuine signature of the clerk of said Court of Queen’s ‘Bench, at the time of the date, and that the seal affixed to the exemplification was at said date, and, at the time of the trial in the court below, the genuine seal of said Court of' Queen’s Bench.
The Circuit Judge made the exemplification a part of his finding, and held that, under the admissions on the part of Capling, it was sufficient proof of the existence of the record it assumed to represent, and proved the judgment described in Herman’s declaration.
The objections made by the plaintiff in error are all based upon the proof made of the judgment of the Queen’s *534Bench-, and they are of two kinds: First: That the exemplification, when aided by the admissions, was not authenticated, as required by our statute or the common law; and Second: That the exemplification itself contains fatal imperfections. On the first ground, it is claimed that the document purports to represent the records of two distinct tribunals; one comprising proceedings had in the Court of Queen’s Bench, at- Toronto, and the other exhibiting proceedings 'had in a court at Stratford, in the County of Perth, and that the authentication is insufficient for an exemplification so constituted.
An inspection of the instrument is sufficient, in our opinion, to show that its nature is here wholly misapprehended, and that instead of its setting forth the proceedings of two distinct courts, it evidences a record in the Queen’s Bench only. It imports the commencement of a suit by writ issued out of the Queen’s Bench; the joining of an issue of fact by the parties by their respective attorneys; the transmission of that issue to the assizes for the County of Perth for trial; the trial in that county, and the return of the postea into the Queen’s Bench by the judge who tried the issue; and the subsequent judgment of the Queen’s Bench upon the verdict shown by the postea. That portion of the instrument which the counsel for the plaintiff in error supposed to belong to the proceedings of another court, purports to be a mere copy of the postea, which by the common law practice was only the return of the judge, who tried the cause, of the proceedings at the trial, drawn up in such language as made it fit to form a part of the judgment roll, and which, as in this instance, was copied into -the roll. <
This postea, or return of the judge sitting at nisi prins for the trial of the issues of fact joined in the Queen’s Bench, was the legal and duly authenticated memorial to authorize the award of judgment by the court in which the issue was made up.
*535It is seen, therefore, that the exemplification imports a record in common law form of the orderly proceedings in a single case.
Upon the question of authentication there can he no doubt.
Our statutes provide — Gomp. L. J¡%61 — -that the records and judicial proceedings of any court, in a foreign country, shall be admitted in evidence in the courts of this state, if authenticated in a particular manner.
The admission is authorized if the proceeding has the attestation of the clerk of such court, with the certificate of the. Chief Justice that the person attesting is such clerk, and that his signature is genuine; and with the further certificate of the Secretary of State, or ocher officer holding the great seal, purporting that the court is duly constituted, specifying generally the nature of its jurisdiction, and verifying the seal and signature of the clerk, and of the Chief Justice. In this case there was a seal, and the attestation clause declared it to be the seal “of our said Court of Queen’s Bench for Upper Canada, at Toronto.”
And this was followed by the signature of the supposed clerk, who subscribed himself as “L. Heyden, Clerk of the Crown and Pleas.”
It is seen that the only purpose of the certificate of the Chief Justice in such a case as this, would be to prove thereby that the person attesting was clerk of the court, and that his signature was genuine; that the object of the certificate of the Secretary of State would be to show the due constitution of the court, the general nature of its jurisdiction, and to verify the seal and the signatures of the clerk and Chief Justice.
. It is true that in the present instance these last named certificates are omitted; but by the written stipulation of the plaintiff in error, the facts to be established by them are for this case completely proved. By that he expressly admitted the existence of the court and the general nature *536of its jurisdiction. He likewise admitted that the signature of Hoyden was the genuine signature of the clerk of “said court” at the date of the exemplification, and that the seal was the genuine seal of “said court.”
If ho had permitted the exemplification to be introduced as evidence without the stipulation and without objection, he would have been concluded, and the exemplification would have been well received as evidence. As it is, his written admissions must be taken as dispensing with the formal proof which the statute specifies. But if this were otherwise, we think that the judgment was sufficiently proved at common law; and the statute itself expressly authorizes the proof of foreign judgments according to the rules of the common law. — 2 Comp. L. § J$62.
Various objections were urged under the second head, all of which we think untenable.
It was claimed that the proceedings sent from Perth do not appear to have been authenticated, and that it is not shown that they were transmitted according to the law of •Canada.
The character of that part of the document embracing the proceedings at Perth has been already commented on, and it has been shown that it was an integral part of a common law record embodying the postea, or return of the judge at nisi prius, who had been assigned to try the issue joined, in the Queen’s Bench, and could not be considered as a matter foreign to the record. As it stands before us, it is as muph a part of an entire record as any other portion, and it appears to be, in all respects, regular, and in due form. íf the record is properly authenticated, and not apparently invalid, the part embodying the postea is not open to the objections made to it.
It was also urged that the record did not show that the court had jurisdiction of the parties.
It was admitted that the com*t was one of general common law jurisdiction, and an inspection of the record shows *537that the plaintiff therein appeared by “James Alexander Carroll,” attorney, and that the defendant by “David Home Lizars, his attorney,” pleaded not guilty; that the plaintiff took issue upon the plea; and that on the trial before Chief Justice Draper, the parties appeared “by their respective attorneys within mentioned.”
This statement in the record is prima facie evidence that the party appeared by attorney and that the latter was regularly constituted. It follows, therefore, that the Court of Queen’s Bench must be considered as having acquired jurisdiction over the parties, and by the stipulation the plaintiff in error admitted that the subject matter was within it.
After a somewhat critical examination, we have not been able to discover any fault in the exemplification of the record of the Queen’s Bench, and we think it was properly received by the court below, and was rightly considered a basis for recovery there.
The view we have taken disposes of all the questions presented, and we think that the- judgment of the Circuit Court was right, and should be affirmed, with costs.
The other Justices concurred.